DETAILED CORRESPONDENCE
The present application is a Divisional (DIV) of U.S. Application No. 15/575,065, which is a 371 national stage entry of PCT/US2015/039402.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Applicant’s preliminary amendment, filed May 18, 2020, has been entered.
Claims 1-20 are cancelled.  Claims 21-40 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "The method of claim 5" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Luharuka et al. (US 2008/0066911) in view of Harvey (US 4,840,292).
Claim 21. Luharuka discloses A method for particulate distribution in cementing a well casing in a wellbore in a subterranean formation ([0022]), the method comprising: pumping a cement slurry to generate a pressurized flow (Fig. 1 (150); [0020]); separating the pressurized flow into a first pressurized flow and a second pressurized flow (Fig. 4; [0020]); routing the first pressurized flow into a particulate dispenser having a housing containing a rotatable wheel (401) having at least one distribution aperture (490, 495) (Fig. 4; [0041]), and…; merging the first pressurized flow and the second pressurized flow into a merged pressurized flow containing the at least one tag ([0044]); and pumping the merged pressurized flow into the well casing so that the cement slurry flows into an annulus around the well casing in the wellbore ([0044]).
Luharuka discloses an oilfield material delivery mechanism, useful in delivering cement slurry for cementing operations ([0022]), comprising: a rotatable hub (410) secured to a stationary lower housing plate (455), running upward through a material carrier (401) and to, or perhaps through a stationary upper housing plate (450) including an upper housing plate orifice (471) for receiving a fluid line (470) from pressure inducing equipment (150), chambers (490, 495) of the material carrier (401) positioned below reservoirs (485), and the fluid line (470); a material carrier (201) configured with chambers (290, 
Luharuka does not explicitly disclose a hopper containing a plurality of tags, and while the first pressurized flow passes through the particulate dispenser (“Feature 1”); rotating the rotatable wheel within the housing and receiving, within the at least one distribution aperture, at least one tag from the hopper (“Feature 2”); distributing the at least one tag into the first pressurized flow as the pressurized flow passes through the particulate dispenser (“Feature 3”).  
Regarding Feature 1, Harvey teaches an apparatus (Abstract; Figs. 1-3) for dispensing an oil well proppant additive (70) into a stream (14) of well proppant, wherein the apparatus includes a housing (42), (44), (52) containing a first chamber (102), a second chamber (104), and an additive dispenser (64), (72) operably connected to a motor (92).  Harvey further teaches that the apparatus may comprise a drive shaft (76) coupled to an alignment plate (52) and screw or auger (72) disposed within an auger ring (64) such that the drive shaft may rotate and deliver metered proppant (Col. 4, lines 20-26).  Harvey teaches that the proppant may be accurately metered by the control of the rotation of the motor (92) (Col. 5, lines 1-8, lines 37-43) and that the stream containing fluid and proppant may contain radioactive markers (Col. 2, line 65 – Col. 3, line 6; Col. 4, lines 43-52).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the particulate feeder in Luharuka with a metering device comprising radioactive markers as taught by Harvey, in order to detect and 
Regarding Features 2 and 3, Luharuka discloses a rotatable hub (410) secured to a stationary lower housing plate (455), running upward through the material carrier (401) to, or through, a stationary upper housing plate (450) ([0039]; Fig. 4).  Harvey teaches that the stream containing fluid and proppant may contain radioactive markers (Col. 2, line 65 – Col. 3, line 6; Col. 4, lines 43-52).  
Claim 22. Luharuka in view of Harvey teach The method of claim 21.  Luharuka does not disclose further comprising receiving signals from the at least one tag, and processing the received signals to sense position of a top of cement slurry in the annulus, and recording a rise of the sensed position of the top of the cement slurry in the annulus as a function of time.  However, Harvey teaches radioactive logging techniques such that the stream containing fluid and proppant may contain radioactive markers in order to detect and determine the location of the proppant to indicate the success of the downhole operation (Col. 2, line 65 – Col. 3, line 6; Col. 4, lines 43-52).  
Claim 23. Luharuka in view of Harvey teach The method of claim 22.  Luharuka does not disclose further comprising analyzing the recording of the rise in the sensed position of the top of the cement slurry in the annulus as a function of time to evaluate the cementing of the well casing in the wellbore.  However, Harvey teaches radioactive logging techniques such that the stream containing fluid and proppant may contain radioactive markers in order to detect and determine the location of the proppant to indicate the success of the downhole operation (Col. 2, line 65 – Col. 3, line 6; Col. 4, lines 43-52).  
Claim 24. Luharuka in view of Harvey teach The method of claim 21.  Harvey further teaches wherein the plurality of tags comprises at least one Radio Frequency Identification (RFID) tags (Col. 2, line 65 – Col. 3, line 6; Col. 4, lines 43-52).  

Claims 25, 27-29, 31-36, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Luharuka et al. (US 2008/0066911) in view of Harvey (US 4,840,292), as applied to Claim 21, further in view of Reinhold et al. (US 2015/0151899).
Claim 25. Luharuka in view of Harvey teach The method of claim 21.  Luharuka does not explicitly disclose wherein the rotatable wheel has at least one propulsion aperture, the at least one propulsion aperture being inclined from bottom surface of the wheel to the top surface of the wheel.  However, Reinhold teaches a dispensing device (1) comprising a positioning device with a retaining device (4) and rotation axle (2, 34) configured such that the rotation of the metering housing in relation to the feed cone align themselves in an arrangement which favours entry into the positioning shaft ([0078]; [0080]).  Reinhold further teaches that by a rotation of the retaining device in relation to the trough (12) on the basic body (46), in each case an accommodation aperture (5) is arranged in alignment above the output aperture (32) of the positioning shaft (3) (Figs. 7A, 12; [0092]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the particulate feeder comprising a metering device in Luharuka as modified by Harvey, with a rotatable alignment device as taught by Reinhold, in order to selectively dispense additives ([0016]; [0018] – [0022]).
Claim 27. Luharuka in view of Harvey, further in view of Reinhold teach The method of claim 25.  Reinhold further teaches wherein the at least one propulsion aperture is a plurality of propulsion apertures circumferentially spaced on the wheel (Fig. 7A; [0092]).  
Claim 28. Luharuka in view of Harvey, further in view of Reinhold teach The method of claim 25.  Regarding the limitation wherein the at least one propulsion aperture has an angle of inclination between about 15 degrees and about 75 degrees with respect to the bottom surface of the wheel, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the angle / size of the apertures to the range as claimed, because it has been held that “where the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 29. The method of claim 5, wherein the plurality of propulsion apertures is arranged in a first ring of circumferentially spaced propulsion apertures and a second ring of circumferentially spaced propulsion apertures, and the diameter of the first ring is greater than the diameter of the second spaced ring (See rejection under 35 U.S.C. § 112(b), above).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the spacing and size of the apertures to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 31-36 and 38-41 are substantively repetitive of Claims 21-25 and 27-29; the rejection(s) of Claims 21-25 and 27-29 under 35 U.S.C. § 103 in addition to the Examiner’s rationale(s) above, apply to the aforementioned Claims 31-36 and 38-41 as well.

Allowable Subject Matter
Claims 26, 30, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The applied prior art references, alone or in combination, fail to disclose, teach, or suggest the subject matter of Claims 26, 30, and 37.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pryor et al. (WO 1990/05019 A1); Ward et al. (US 2,776,568).
Pryor discloses a particulate dispenser (Abstract; Fig. 3) comprising: a housing (106) having an upper plate and a lower plate (114) and at least one side wall enclosing a receiving space (100), the upper plate having a fluid inlet aperture (116) and a particulate input aperture 
Ward teaches a metering device, wherein a wheel (88) is fixed on a spline (90) rotatable on a shaft (92) operably connected for the spline (90) to mesh with the gear (84).  Ward further teaches utilizing levers (60, 66, 94) to control rotation of the wheel in order to meter fluid flow (Col. 3, lines 19-27, lines 53-70; Claim 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674